Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145202                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  NADIA AWAD,                                                                                             Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 145202
                                                                   COA: 302692
                                                                   Wayne CC: 01-013011-CK
  GENERAL MOTORS ACCEPTANCE
  CORPORATION (GMAC),
           Defendant-Appellee,
  and
  WAYNE COUNTY BOARD OF
  COMMISSIONERS and ORLANS
  ASSOCIATES, P.C.,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2012                   _________________________________________
           t1205                                                              Clerk